

116 HRES 961 IH: Expressing the sense of the House of Representatives that the President should work with the Government of the United Kingdom to prepare for a future free trade agreement between the United States and the United Kingdom.
U.S. House of Representatives
2020-05-08
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV116th CONGRESS2d SessionH. RES. 961IN THE HOUSE OF REPRESENTATIVESMay 8, 2020Mr. Murphy of North Carolina submitted the following resolution; which was referred to the Committee on Ways and MeansRESOLUTIONExpressing the sense of the House of Representatives that the President should work with the Government of the United Kingdom to prepare for a future free trade agreement between the United States and the United Kingdom.Whereas, on March 5, 1946, Sir Winston Churchill delivered the Iron Curtain speech in Fulton, Missouri, solidifying the Special Relationship between the United States and the United Kingdom;Whereas, since the end of World War II, the United States and the United Kingdom have been beacons of freedom to the world, standing together in the fight against tyranny;Whereas the Special Relationship between the United States and the United Kingdom has enabled economic prosperity and security cooperation for both countries for more than 70 years;Whereas, on June 23, 2016, the people of the United Kingdom voted in support of a referendum to leave the European Union;Whereas the United Kingdom is an important trading partner with the United States, with $232,000,000,000 in goods traded between the two countries in 2017;Whereas, on October 16, 2018, the United States Trade Representative expressed the intention of the President to negotiate a free trade agreement between the two countries after the United Kingdom leaves the European Union; andWhereas the constitutional power of making treaties with foreign nations includes both the legislative and executive branches: Now, therefore, be itThat it is the sense of the House of Representatives that—(1)the United States should have a close and mutually beneficial trading and economic partnership with the United Kingdom without interruption; and(2)the President, with the support of Congress, should lay the groundwork for a future trade agreement between the United States and the United Kingdom.